Citation Nr: 0512715	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for frostbite residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 until 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a hearing in this 
case.

In April 2004, shortly before receipt of the case at the 
Board, the veteran requested a hearing before a local hearing 
officer.  At the same time, the veteran submitted several 
letters and medical records in support of his claim.  
However, the veteran failed to waive his right of first 
review by the RO of this evidence.  In order to afford the 
veteran his requested hearing and to permit consideration of 
this evidence by the RO, the case must be remanded.  

As such, this matter is REMANDED for the following action:

Schedule the veteran for a local hearing 
before a hearing officer at the RO at the 
earliest available opportunity, after 
which all the evidence of record should 
be reviewed and the veteran's claim re-
adjudicated.  If the benefits sought are 
not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA hearing, is 
appreciated.  
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




